TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00652-CV






In re Richard Alan Heinichen, Individually and D/B/A Tank Town






ORIGINAL PROCEEDING FROM HAYS COUNTY







PER CURIAM


	Relator Richard Alan Heinichen filed a motion for expedited relief(1) and petition for
writ of mandamus seeking relief from the trial court's order of September 26, 2000, finding that
discovery closed September 6, 2000.  Tex. R. Civ. P. 190.3(b)(1)(B).  Relator asked the trial
court to modify the discovery control plan to allow a variety of discovery to continue, including
making a second entry onto plaintiff's property to inspect the disputed rainwater collection system,
deposing experts, taking a second deposition from plaintiff Lester Ems and deposing plaintiff
Sharon Ems.  Tex. R. Civ. P. 190.5.  The trial court denied the requested modification.  Relator
now seeks relief from this Court.  We grant the motion for expedited relief.  We deny the petition
for writ of mandamus except we allow relator to depose plaintiffs Lester Ems and Sharon Ems
conditioned on completion of those depositions by November 17, 2000.  If not completed by that
deadline, the trial court's order of September 26, 2000 remains in place in its entirety.  We trust
the parties will carry out these two depositions without need for further court intervention.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Filed:  October 26, 2000

Do Not Publish


1.        The motion for expedited relief is not opposed.